DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s amendment filed on 03/31/2022 is acknowledged. In light of amendments, new grounds of rejection are set forth below. Claims 1-6 and 8-14 are examined on the merits in this office action.  

Claim Rejections - 35 USC § 112
3.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.


Claim 12 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 12 recites “at least an adhesion site of the adherend is ….. SUS, polycarbonate, aluminum…” There is no support to recite “at least” with respect to the adhesion site in this phrase in the specification as originally filed. It is advised that applicant delete the phrase “at least”. If applicant were to delete this phrase, it is noted that upon reconsideration, the 112(b) rejection with respect to claim 12 set forth in paragraphs 4-5 of the previous action mailed 01/04/2022 would not be re-instated.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-5, 8-10, 12 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Igarashi et al. (US 2018/0022965 A1) in view of Kosugi et al. (US 2015/0376390 A1).

Regarding claims 1-5, 8-10 and 12, Igarashi et al. disclose a pressure sensitive adhesive sheet laminated to an adherend such as SUS, aluminum or polycarbonate, wherein the adherend surface can also be a coated surface with a urethane-based paint (see paragraphs 0026, 0125). Accordingly, Igarashi et al. disclose a laminated structure comprising the pressure-sensitive adhesive sheet, urethane-based paint (reinforcing agent layer) and adherend. The pressure sensitive adhesive sheet comprises a pressure sensitive adhesive layer (PSA) 50 as an outermost layer (see Figure 2, paragraph 27, Note: PSA layer 20 in Figure 2 should be PSA layer 50).
The pressure-sensitive adhesive layer (PSA) can be acrylic PSA layer comprising an acrylic polymer formed from a monomer mixture comprising 50 wt% or more of an alkyl (meth)acrylate monomer such as n-butyl acrylate and 0.5 to 30 wt% of secondary monomer such as acrylic acid or methacrylic acid  (see paragraphs 0112, 0113, 0114, 0115, 0117, 0118). The pressure sensitive adhesive sheet comprises a substrate 10 and a PSA layer 50 (see paragraph 0027). The thickness of the substrate is 15 to 300 microns (see paragraph 0096). The thickness of PSA layer is 2 to 100 microns (see paragraph 0124). Accordingly, the thickness of pressure sensitive adhesive sheet is 17 to 400 microns. 
Igarashi et al. do not disclose reinforcing agent layer as presently claimed. Igarashi et al. do not disclose the laminate having presently claimed properties. Igarashi et al. do not disclose the laminated structural body of the pressure sensitive adhesive sheet, the reinforcing agent layer and SUS plate having presently claimed properties.
Kosugi et al. disclose a polymer dispersion comprising a urethane resin (A1) and an acrylic polymer (B1) (see Abstract). The polymer dispersion which has excellent polymerization stability and can have an excellent coating viscosity property and excellent storage stability when used in a coating material (see Abstract). The drying property, water resistance and solvent resistance of the coating film are improved without decreasing the compatibility between the urethane resin and the acrylic polymer and the washability of the coating machine when the mass proportion of the urethane resin (A1) is in the range from 10 to 90% by mass with respect to the total mass of urethane resin (A1) and the acrylic polymer (B1) (see paragraph 0101). Accordingly, the content of urethane resin (A1) is 10 to 90 wt% in terms of solid content. Further, an aqueous dispersion of the urethane resin (A1) such as Superflex 150 is used (see paragraph 0069). The aqueous urethane dispersion is identical to that utilized in the present invention. While Kosugi et al. do not disclose aqueous urethane dispersion containing structure as presently claimed, elongation as presently claimed, nonreactive aqueous urethane resin as presently claimed and nonreactive aqueous urethane resin is a self-emulsifying aqueous urethane resin as presently claimed, given that aqueous urethane dispersion is identical to that utilized in the present invention, it is inherent or obvious that the aqueous urethane dispersion of Kosugi et al. contains structure as presently claimed, elongation as presently claimed, nonreactive aqueous urethane resin as presently claimed and nonreactive aqueous urethane resin is a self-emulsifying aqueous urethane resin as presently claimed.
In light of motivation for using polymer dispersion comprising aqueous urethane resin such as Superflex150, wherein content of urethane resin is 10 to 90 wt% in the polymer dispersion in terms of solid content (i.e. aqueous urethane resin) disclosed by Kosugi et al. as described above, it therefore would have been obvious to one of the ordinary skill in the art to use the polymer dispersion comprising aqueous urethane resin such as Superflex 150, wherein content of aqueous urethane resin is 10 to 90 wt% in the polymer dispersion in terms of solid content of Kosugi et al. as the urethane-based paint (reinforcing agent layer) in Igarashi et al. in order to obtain excellent polymerization stability, excellent coating viscosity property and excellent storage stability when used in a coating material as well as to improve the drying property, water resistance and solvent resistance of the coating film without decreasing the compatibility between the urethane resin and the acrylic polymer and the washability of the coating machine, and thereby arrive at the claimed invention.
Igarashi et al. in view of Kosugi et al. do not disclose the laminate having presently claimed properties. Igarashi et al. in view of Kosugi et al. do not disclose the laminated structural body of the pressure sensitive adhesive sheet, the reinforcing agent layer and SUS plate having presently claimed properties. However, given that the laminate and the laminated structural body of Igarashi et al. in view of Kosugi et al. is identical to that presently claimed, it is inherent or obvious that the laminate and the laminated structural body of Igarashi et al. in view of Kosugi et al. has presently claimed properties.

Regarding claim 13, Igarashi et al. in view of Kosugi et al. disclose the laminate as set forth above. Igarashi et al. in view of Kosugi et al. do not disclose the laminate is used for an electronic device. 
However, the recitation in the claims that the laminate is “for an electronic device” is merely an intended use. Applicants attention is drawn to MPEP 2111.02 which states that intended use statements must be evaluated to determine whether the intended use results in a structural difference between the claimed invention and the prior art. Only if such structural difference exists, does the recitation serve to limit the claim. If the prior art structure is capable of performing the intended use, then it meets the claim.
It is the examiner’s position that the intended use recited in the present claims does not result in a structural difference between the presently claimed invention and the prior art and further that the prior art structure is capable of performing the intended use.  Given that Igarashi et al. in view of Kosugi et al. disclose laminate as presently claimed, it is clear that the laminate of Igarashi et al. in view of Kosugi et al. would be capable of performing the intended use, i.e. for an electronic device, presently claimed as required in the above cited portion of the MPEP, and thus, one of ordinary skill in the art would have arrived at the claimed invention.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Igarashi et al. (US 2018/0022965 A1) in view of Kosugi et al. (US 2015/0376390 A1) as applied to claim 1 above, further in view of Nakaoka et al. (US 2003/0212191 A1 cited in IDS).

Regarding claim 6, Igarashi et al. in view of Kosugi et al. disclose the laminate as set forth above. Igarashi et al. in view of Kosugi et al. do not disclose the reinforcing agent layer has a thickness of from 0.10 to 4 microns.
Nakaoka et al. disclose an aqueous primer composition comprising an aqueous urethane dispersion (see Abstract). The dried-film thickness of aqueous primer coating composition is 2 to 30 microns in order to obtain a continuous uniform film as well as improve water resistance and weather resistance (see paragraph 0073). An example of the aqueous urethane dispersion is Superflex 150 (see paragraph 0042). The aqueous urethane dispersion is identical to that utilized in the present invention. 
In light of motivation for using 2 to 30 microns thick aqueous primer coating composition comprising aqueous urethane dispersion such as Superflex150 disclosed by Nakaoka et al. as described above, it therefore would have been obvious to one of the ordinary skill in the art to use 2 to 30 micron thick urethane-base paint (reinforcing agent layer) in Igarashi et al. in view of Kosugi et al. in order to obtain continuous uniform film and improve water resistance and weather resistance, and thereby arrive at the claimed invention.


Claims 11 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Igarashi et al. (US 2018/0022965 A1) in view of Kosugi et al. (US 2015/0376390 A1) as applied to claim 1 above, further in view of Zhang (US 2019/0062601 A1).

Regarding claims 11 and 14, Igarashi et al. in view of Kosugi et al. disclose the laminate as set forth above. Igarashi et al. in view of Kosugi et al. do not disclose the adherend is an electronic device member.
As indicated by Zhang, it is well known to use the laminate comprising a pressure-sensitive adhesive for an adherend such as mobile phone, tablet, etc. (electronic product) (see Abstract and paragraphs 0217, 0222).
Therefore, as taught by Zhang, it would have been obvious to one of ordinary skill in the art to use mobile phone (electronic device member) as adherend and to prepare a mobile electronic device comprising the laminate in Igarashi et al. in view of Kosugi et al., and thereby arrive at the claimed invention.

Response to Arguments
Applicant's arguments filed 03/31/2022 have been fully considered. In light of amendments, new grounds of rejections are set forth above. All arguments are moot in light of new grounds of rejections.

In light of amendments, double patenting rejections are withdrawn.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KRUPA SHUKLA whose telephone number is (571)272-5384. The examiner can normally be reached M-F 7:00-3:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Callie Shosho can be reached on 571-272-1123. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/KRUPA SHUKLA/Examiner, Art Unit 1787          

/CALLIE E SHOSHO/Supervisory Patent Examiner, Art Unit 1787